                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Ajanaku E. Murdock,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00020-FDW
                                      )
                  vs.                 )
                                      )
       Christina Thompson, et al      )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 21, 2020 Order.

                                               January 21, 2020
